Citation Nr: 1603126	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  09-10 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his significant other



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from August 1963 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  During the pendency of his appeal, the Veteran relocated to the St. Petersburg, Florida, area.  Thus, jurisdiction of his claims file was transferred to the St. Petersburg RO.

In July 2010, the Veteran and his significant other testified before the undersigned
Veterans Law Judge via video-conference.  A copy of the hearing transcript is of record.

In October 2010 and August 2014, the Board remanded the instant matters to the Agency of Original Jurisdiction (AOJ) for additional development and they now return for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims on appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

With regard to the Veteran's claimed hypertension and heart disorder, he has alleged that these disabilities were caused or aggravated by his service-connected PTSD due to stress.  A January 2012 VA examiner opined that it was less likely as not that the Veteran's hypertension and heart disorder were incurred in or caused by his military service because "[service treatment records] are silent for [hypertension] and [coronary artery disease].  There is no medical documentation of either until 2002."  In addition, the examiner opined that it was less likely as not that the Veteran's hypertension and coronary artery disease were proximately due to or the result of his service-connected PTSD, stating that the "medical literature does not support a casual relationship between PTSD and [hypertension] and [coronary artery disease].  He [has] several other risk factors for both."  

In August 2014, the Board found that this conclusion was insufficient because it is based on an inaccurate factual premise, namely that the first diagnosis of either condition was in 2002, as the clinical evidence demonstrated a diagnosis of hypertension in May 1989 and a diagnosis of coronary artery disease in December 2001.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Moreover, the Board found that this opinion lacked a clearly stated rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In addition, the Board found that this opinion was insufficient in that it lacked an adequately detailed explanation for its conclusion, as it provided no information or details concerning the medical research referenced or the Veteran's risk factors, and did not address the issue of aggravation.  Therefore, the claims were remanded for an addendum opinion.

Such an opinion was obtained in September 2014 from the same examiner who rendered the January 2012 opinion.  Unfortunately, this opinion is nearly identical to the opinion provided January 2012.  This examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's hypertension and/or coronary artery disease were incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran's service treatment records were silent for hypertension or heart problems and that there were was no medical documentation of either until 2002.  The examiner also opined that it was less likely than not (less than 50 percent probability) that the Veteran's disabilities were proximately due to or the result of his service-connected condition as the medical literature did not support a causal relationship between PTSD and hypertension and/or coronary artery disease and that there are several other risk factors for both.  This opinion remains inadequate as it lacked a clearly stated rationale.  See Nieves-Rodriguez, supra; Stefl, supra.  Moreover, it again is based on an inaccurate factual premise, namely the date the disabilities were documented in the clinical records.  See Reonal, supra.  Finally, this opinion once again did not address the issue of aggravation.  In light of these deficiencies, an opinion to determine the nature and etiology of his claimed hypertension and heart disease, to include consideration of secondary service connection on the basis of aggravation, should be obtained from an examiner other than the physician who rendered the January 2012 and September 2014 opinions.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, to include a copy of this remand, to an appropriate medical professional, other than the January 2012/September 2014 VA examiner, if possible, for an addendum opinion.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

The examiner is asked to furnish an opinion with respect to the following questions:

(A) Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's hypertension is related to his military service?  In offering such opinion, the examiner should consider medical records showing that the Veteran's hypertension may have begun in May or July 1989.  See December 19, 1989 Discharge Summary, Sarasota Palms Hospital (noting hypertension since May 1989); March 6, 1990 Discharge Summary, Sarasota Palms Hospital (noting essential hypertension); August 24, 1990 Letter of Dr. W. F. Pettit.

(B) Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's hypertension is caused OR aggravated by the Veteran's service-connected PTSD?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  The examiner must answer both questions concerning causation and aggravation. In offering such opinion, the examiner should consider a medical record indicating that the Veteran's hypertension may have been secondary to anxiety and frustration.  See October 17, 1989 History and Physical, Sarasota Palms Hospital (noting hypertension since May 1989 - acute onset and secondary to anxiety and frustration related to industrial accident).

(C) For each currently diagnosed heart disorder, which was noted to be coronary artery disease with prior myocardial infarctions at the January 2012 VA examination, is it at least as likely as not (i.e., 50 percent or greater probability) that such disability is related to the Veteran's military service?

(D) For each currently diagnosed heart disorder, which was noted to be coronary artery disease with prior myocardial infarctions at the January 2012 VA examination, is it at least as likely as not (i.e., 50 percent or greater probability) that such disability is caused OR aggravated by the Veteran's service-connected PTSD?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  The examiner must answer both questions concerning causation and aggravation.

The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.   An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




